DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7, 9-13, and 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maeda (US 2004/0223072 A1).
Claim 1, Maeda teaches a camera module (camera module 2; paragraph 0037 and Fig. 1), comprising:
a housing (a physical housing is inherent in electronic equipment comprising the camera module of Maeda, e.g., “cellular phone, and electronic notebook and so forth;” paragraph 0004);
a lens barrel (lens holder 18; paragraph 0041 and Fig. 3) disposed in the housing and configured to accommodate at least one lens (imaging lens 3; paragraph 0041);
a first substrate including an image sensor (semiconductor substrate 8 having light-receiving elements 9; paragraph 0038) configured to receive light passing through the lens (“light-receiving elements 9 coincide with the photographic optical axis E of the imaging lens 3 of the optical unit 4;” paragraph 0047); and
a second substrate (flexible printed circuit board FPC 6; paragraph 0047) including a through-portion configured to pass the lens barrel (see illustration of FPC 6 in Fig. 2, the lens holder 18 is passed through the hole to rest on substrate 8, see Fig. 3).

Claim 2, Maeda further teaches wherein a portion of the lens barrel is disposed between the first substrate and the second substrate (see Fig. 3, lens holder 18 is between FPC 6 and substrate 8).

Claim 3, Maeda further teaches wherein a distance between the at least one lens and the first substrate is smaller than a distance between the second substrate and the first substrate (lens holder 18 directly rests on substrate 8, while lens holder 18 is separated from FPC 6 by opening 23 and plastic 7, see Fig. 3).

Claim 4, Maeda further teaches wherein the housing further includes a filling member (melted plastic 7; paragraph 0037) disposed to partially or entirely fill an internal space thereof (plastic is injected between optical unit 4 and FPC 6; paragraph 0050).

Claim 5, Maeda further teaches wherein the filling member forms an external portion of the camera module (see plastic 7 at an external portion of camera module 2 in Fig. 3).

Claim 7, Maeda further teaches a coupling member (electrodes 24 formed on edge portion 23a coupled to connection terminals 14 ; paragraph 0039 and Fig. 3) having one end coupled to the first substrate and another end coupled to the second substrate (electrodes 24 connect FPC 6 to solid-state imaging device 5 via contact with connection terminals 14 of the solid-state imaging device 5; paragraph 0042)

Claim 9, Maeda further teaches wherein the coupling member electrically connects the first substrate to the second substrate (electrodes 24 connect FPC 6 to solid-state imaging device 5 of semiconductor substrate 8 via connection terminals 14; see paragraph 0039 and Fig. 3).

Claim 10, Maeda further teaches wherein the coupling member includes a non-conductive substrate and at least one conductive pattern formed on the non-conductive substrate (surface of edge portion 23a of FPC 6 is non-conductive and the electrodes 24 overlap with connection terminals 14 as to be electrically connected; paragraph 0044).

Claim 11, Maeda further teaches wherein the conductive pattern electrically connects the second substrate to the first substrate (“external connection terminal 14 [of substrate 8] of the solid-state imaging device 5 overlaps with the electrode 24 [of FPC 6] so as to be electrically connected;” paragraph 0044).

Claim 12, Maeda further teaches wherein the coupling member includes an elastic material (edge portion 23a is part of FPC 6 which may be bent; paragraph 0043).

Claim 13, Maeda further teaches wherein the lens barrel extends in an optical axis direction from one end disposed on a surface of the first substrate on which the image sensor is disposed (lens holder 18 extends in the optical axis E direction from substrate 8; see Fig. 3).

Claim 16, Maeda teaches a camera module (camera module 2; paragraph 0037 and Fig. 1), comprising:
a housing (a physical housing is inherent in electronic equipment comprising the camera module of Maeda, e.g., “cellular phone, and electronic notebook and so forth;” paragraph 0004);
a lens barrel (lens holder 18; paragraph 0041 and Fig. 3) disposed in the housing and configured to accommodate at least one lens (imaging lens 3; paragraph 0041);
a first substrate including an image sensor (semiconductor substrate 8 having light-receiving elements 9; paragraph 0038) configured to receive light passing through the lens (“light-receiving elements 9 coincide with the photographic optical axis E of the imaging lens 3 of the optical unit 4;” paragraph 0047); and
a second substrate (flexible printed circuit board FPC 6; paragraph 0047) spaced apart from the first substrate in an optical axis direction (see substrate 8 spaced apart from FPC 6 by plastic 7 and opening 23 in Fig. 3), wherein the second substrate is disposed in a position overlapping the lens barrel in the optical axis direction (see FPC 6 overlapping with lens holder 18 in Fig. 3).

Claim 17, Maeda further teaches wherein the second substrate includes a through-portion configured to pass the lens barrel (see hole in FPC 6 to accommodate lens housing 18 in Fig. 2). 

Claim 18, Maeda further teaches wherein a filling member (plastic 7; paragraph 0037) is disposed in an internal space of the housing (plastic is injected between optical unit 4 and FPC 6; paragraph 0050).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 8, 15, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maeda (US 2004/0223072 A1)
Claim 6, Maeda teaches the camera module of claim 4, wherein the filling member is a plastic (paragraph 0050) but is silent regarding wherein the filling member is formed of epoxy. Official Notice is taken for a filling member that is a plastic formed of epoxy.
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to have used an epoxy as the filling member of choice to obtain a strong bond to seal the optical unit of Maeda (paragraph 0037 of Maeda). Further, an epoxy is a type of plastic – specifically, a thermosetting polymer.  

Claim 8, Maeda teaches the camera module of claim 7, wherein the coupling member includes a physical protrusion (edge of substrate 8 comprising terminals 14; see Fig. 2) to accommodate an edge portion of the second substrate (edge portion 23a of FPC 6; Fig. 2), but is silent regarding a groove configured to accommodate an edge portion of the second substrate.
However, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to have tried different configurations to mate two physical components together. That is, a person having ordinary skill in the art before the effective filling date of the invention would have recognized that a physical groove may be used to mate two physical components by inserting one component into a groove of another component. In this case, selecting a given physical connection structure of a physical groove would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application.

Claim 15, Maeda teaches the camera module of claim 13, further comprising:
a coupling member including a base (see base of FPC 6 in Fig. 2) coupled to one surface of the second substrate, and an extension part extending from the base towards the first substrate (edge portion 23a extends to contact substrate 8, see Fig. 2), but Maeda is silent regarding a fastening groove configured to partially accommodate the first substrate in a portion thereof.
However, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to have tried different configurations to mate two physical components together. That is, a person having ordinary skill in the art before the effective filling date of the invention would have recognized that a physical fastening groove may be used to mate and accommodate two physical components. 

Claim 19, Maeda teaches the camera module of claim 18, wherein the filling member is a plastic (paragraph 0050) but is silent regarding wherein the filling member is specifically epoxy or silicone gel. Official Notice is taken for a plastic that is epoxy. 
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to have used an epoxy as the filling member of choice to obtain a strong bond to seal the optical unit of Maeda (paragraph 0037 of Maeda). Further, an epoxy is a type of plastic – specifically, a thermosetting polymer.  

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maeda in view of Sekimoto (US 2015/0271372 A1).

Claim 14, Maeda teaches the camera module of claim 13, but is silent regarding wherein the housing includes a plate opposing and spaced apart from the second substrate, and a sidewall extending towards the first substrate from an edge of the plate.
Sekimoto teaches a camera module (“camera module 40;” paragraph 0044) comprising a housing (cover 17; paragraph 0044) wherein the housing includes a plate opposing (see upper surface of cover 17; paragraph 0044 and Fig. 1) and spaced apart from a second substrate (upper surface of cover 17 is spaced apart from a glass substrate 24; paragraph 0050 and Fig. 1), and a sidewall extending towards a first substrate from an edge of the plate (cover 17 is a box-shaped member having vertical walls extending towards a first substrate 21 from the edge of upper surface of cover 17; see Fig. 1).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to have used the teaching of a housing cover of Sekimoto with the camera module of Maeda in order to provide a protective cover to prevent contaminants or debris from interfering with the operation of the camera module. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 attached.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIAWEI A CHEN whose telephone number is (571)270-1707. The examiner can normally be reached Mon-Fri 12:00pm - 9:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571) 272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHIAWEI CHEN/            Primary Examiner, Art Unit 2696